240 S.W.3d 734 (2007)
Marcia NEUBAUER, Appellant,
v.
Joseph NEUBAUER, Respondent.
No. ED 88790.
Missouri Court of Appeals, Eastern District, Division One.
October 23, 2007.
Rehearing Denied December 11, 2007.
Alan E. Freed, Clayton, MO, for appellant.
Hardy C. Menees, Kirkwood, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J. and ROBERT G. DOWD, JR. and KENNETH M. ROMINES, JJ.


*735 ORDER
PER CURIAM.
Marcia Neubauer ("Wife") appeals from the circuit court's judgment dissolving her marriage to Joseph Neubauer ("Husband"). Wife argues the judgment was a default judgment and the circuit court abused its discretion by failing to set aside the judgment because the family court commissioner ("the Commissioner"), showed bias and prejudice in his comments to Wife on the record and in his ex parte rulings, which prevented her from receiving a fair hearing.[1] Wife also argues the Commissioner abused his discretion in proceeding to trial immediately after dismissing Wife's petition for dissolution of marriage, depriving Wife of any meaningful opportunity to participate in the remainder of the trial. Wife further contends the circuit court erred in denying Wife's motion to set aside the judgment because the application of Rule 129.11 deprived her of her right to equal protection under the Missouri and United States Constitutions. Lastly, Wife maintains the circuit court erred in denying her motion to set aside the judgment because the trial court misapplied or misinterpreted Section 487.030 RSMo 2000,[2] and violated Wife's right to due process under the Missouri and United States Constitutions by depriving Wife of her right to request a rehearing within fifteen days of the party's receipt of the proposed findings.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).
NOTES
[1]  We are reviewing the judgment of the circuit court, but for purposes of clarity, where the Commissioner is alleged to have committed an error, we will refer to the Commissioner rather than the circuit court.
[2]  All further statutory references are to RSMo 2000 unless otherwise indicated.